 1
                                UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3

 4    ROBERT DAMON CLARK,                               Case No. 3:21-cv-00276-HDM-CLB
 5         Petitioner,                                  ORDER
 6         v.
 7    CHARLES DANIELS, et al.,
 8         Respondents.
 9

10

11          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,
12   by Robert Damon Clark, an individual incarcerated at the Northern Nevada Correctional
13   Center. Clark initiated this action on June 21, 2021, by submitting his habeas petition
14   (ECF No. 1-1), along with an application to proceed in forma pauperis (ECF No. 1).
15          Clark’s application to proceed in forma pauperis is incomplete, in that it does not
16   include the required financial certificate, signed by an authorized prison officer. See
17   Local Rule LSR 1-2. The Court will, therefore, deny the application to proceed in forma
18   pauperis, without prejudice to Clark filing a new application to proceed in forma
19   pauperis. The Court will grant Clark time to either pay the filing fee for this action or file
20   a new application to proceed in forma pauperis. If Clark wishes to pay the filing fee, he
21   must have $5 sent to the Clerk of the Court, with a cover letter indicating the case
22   number of this action. If Clark fails to pay the filing fee or file a new in forma pauperis
23   application within the time allowed, this action will be dismissed.
24          IT IS THEREFORE HEREBY ORDERED that the Application to Proceed in
25   Forma Pauperis (ECF No. 1) is denied, without prejudice.
26          IT IS FURTHER ORDERED that Petitioner will have 45 days from the date of this
27   order to either pay the $5 filing fee for this action as instructed above or file a fully
28
                                                    1
 1   completed application to proceed in forma pauperis, including the required financial

 2   certificate.

 3          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to

 4   Petitioner, along with a copy of this order, two form in forma pauperis applications.

 5

 6          DATED THIS 6th day of July, 2021.
 7

 8
                                               HOWARD D. MCKIBBEN,
 9                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
